DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 20, 2022 has been entered.
 
Claim Objections
3.	Claims 18 and 19 are objected to because of the following informalities:  Claims 18 and 19 depend from claim 0. For the remainder of the office action the Examiner is viewing that claims 18 and 19 depend from claim 17 as previously amended.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim(s) 1-3, 6, 8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPUB 2018/0221693 A1 to Cray (“Cray”) in view of U.S. Patent No. 4,884,717 A to Bussard et al. (“Bussard”).
This figure, now referred to as Bussard annotated Fig. 2, used for the rejection of claims 1-20 has been replicated below, and the Examiner has added reference points for ease of explanation, and said reference points will be used for the rejection of claims 1-20 below. 

    PNG
    media_image1.png
    613
    632
    media_image1.png
    Greyscale

As to claim 1, Cray teaches a fuel storage device comprising: a portable container (fuel container 10) having a top portion (top of fuel container near handle in Fig. 1), a bottom portion (bottom of fuel container opposite handle in Fig. 1), and sidewalls (hollow tank body 12) extending between the top portion and the bottom portion (Fig. 1) such that the portable container defines an interior that is configured to hold fuel (pg. 4, ¶ 0044); a neck (neck 22) extending from the top portion of the portable container (Fig. 2), a fill port (opening 24) configured to receive a fuel nozzle, the fill port being defined by the neck (neck 22); and a flame mitigation device (FMD) (flash suppressor 200); wherein the FMD is configured to allow the fuel nozzle to flexibly deform the barrier when passing through the FMD (pg. 6, ¶ 0059); and wherein the FMD is configured to flexibly constrict against the fuel nozzle when the fuel nozzle is inserted into the fill port and through the FMD (pg. 6, ¶ 0059) to inhibit external debris from entering the interior of the portable container and to inhibit fuel from flowing back out of the fill port; but does not teach the neck comprising a bulge and a shelf molded into an interior of the neck; a flame mitigation device (FMD) comprising a bendable rim and a barrier extending inward of the bendable rim, both the bendable rim and the barrier being removably positioned below the bulge and above the shelf of the neck, wherein the FMD is snap fit between the bulge and the shelf of the neck.
Bussard teaches the neck comprising a bulge (top of annular interior groove 18) and a shelf (bottom of annular interior groove 18) molded into an interior of the neck (near the top of the opening 17); a flame mitigation device (FMD) (cover 13) comprising a bendable (Bussard, col. 2, lines 57-59) rim (outer rim of cover 13 located inside of the groove 18) and a barrier (inner area of cover not located in the groove 18) extending inward of the bendable rim (Fig. 1), both the bendable rim and the barrier being removably positioned below the bulge and above the shelf of the neck (Fig. 2), wherein the FMD is snap fit (Bussard, col. 2, lines 49-50) between the bulge and the shelf of the neck (Bussard, col. 2, lines 55-57).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the groove and shelf of Bussard in the neck of Cray to allow the FMD of Cray to be snap fit into the neck and in a fixed position (Bussard, col. 2, lines 55-57).
As to claim 2, Cray modified by Bussard teaches the fuel storage device of claim 1, wherein an inner diameter of the neck at the bulge is greater than an inner diameter of the neck at the shelf (Bussard annotated Fig. 2), as taught by Bussard. 
As to claim 3, Cray modified by Bussard teaches the fuel storage device of claim 1,but does not teach wherein the barrier comprises a plurality of bristles extending inwardly from the rim.
Bussard teaches wherein the barrier comprises a plurality of bristles (tongues 20) extending inwardly from the rim (Bussard Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the tongues of Bussard in the barrier of Cray to allow an opening to form when the fuel nozzle is inserted to the device (Bussard, col. 2, line 66 - col. 3, line 3).
As to claim 6, Cray modified by Bussard teaches the fuel storage device of claim 1, wherein the rim comprises an annular rim (Cray annular rim 52) that is substantially disk shaped (Cray Fig. 13).
As to claim 8, Cray modified by Bussard teaches the fuel storage device of claim 1, wherein the FMD is configured to allow the fill port to serve as an air intake while the fuel nozzle is inserted in the fill port (Cray, pg. 6, ¶ 0059).
As to claim 10, Cray teaches a fuel container (fuel container 10) comprising: a neck (neck 22) extending from a top portion of a fuel container (Fig. 2); a fill port (opening 24) configured to receive a fuel nozzle (pg. 6, ¶ 0059), the fill port being defined by the neck (neck 22); and a flame mitigation device (FMD) (flash suppressor 200), wherein the FMD is configured to allow the fuel nozzle to flexibly deform the FMD when passing through the FMD (pg. 6, ¶ 0059); and wherein the FMD flexibly constricts the nozzle upon passing through the FMD to inhibit fuel from flowing back out of the fill port (pg. 6, ¶ 0059); but does not teach the neck comprising a bulge and a shelf molded into an interior of the neck; a flame mitigation device (FMD) comprising a bendable rim and a barrier extending inward of the bendable rim, both the bendable rim and the barrier being removably positioned below the bulge and above the shelf of the neck.
Bussard teaches the neck comprising a bulge (top of annular interior groove 18) and a shelf (bottom of annular interior groove 18) molded into an interior of the neck (near the top of the opening 17); a flame mitigation device (FMD) (cover 13) comprising a bendable (Bussard, col. 2, lines 57-59) rim (outer rim of cover 13 located inside of the groove 18) and a barrier (inner area of cover not located in the groove 18) extending inward of the bendable rim (Fig. 1), both the bendable rim and the barrier being removably positioned below the bulge and above the shelf of the neck (Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the groove and shelf of Bussard in the neck of Cray to allow the FMD of Cray to be snap fit into the neck and in a fixed position (Bussard, col. 2, lines 55-57).

6.	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cray in view of Bussard further in view of U.S. Patent No. 8,453,864 B2 to Krueger et al. (“Krueger”).
As to claim 4, Cray modified by Bussard teaches the fuel storage device of claim 1, but does not teach wherein the barrier comprises a plurality of sheets layered over one another, each sheet comprising converging slits that are offset from neighboring sheets.
Krueger teaches wherein the barrier (spill inhibitor 100) comprises a plurality of sheets (finger projections 130) layered over one another (Fig. 12), each sheet comprising converging slits that are offset from neighboring sheets (Fig. 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use finger projections of Krueger with the storage device as taught by Cray modified by Bussard to impede movement of an item through the opening of the spill inhibitor body (Krueger, col. 1, lines 49-51).

7.	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cray in view of Bussard further in view of U.S. Patent No. 7,162,766 B1 to Yakopcic (“Yakopcic”).
As to claim 5, Cray modified by Bussard teaches the fuel storage device of claim 1, wherein the bendable rim comprises an annular rim; but does not teach the barrier defines a rectangular aperture; and the barrier comprises a plurality of bristles configured to cover the rectangular aperture.
Yakopcic teaches wherein the bendable rim (scrubbing member 26) comprises an annular rim (lid member 14); the barrier defines a rectangular aperture (slot 15); and the barrier comprise a plurality of bristles (bristles 28) configured to cover the rectangular aperture (Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the rectangular slot of Yakopcic with the fuel storage device as taught by Cray modified by Bussard to allow for an object to be inserted into the rectangular opening.

8.	Claim 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cray in view of Bussard further in view of U.S. Patent No. 8,910,835 B2 to Ouderkirk (“Ouderkirk”).
As to claim 7, Cray modified by Bussard teaches the fuel storage device of claim 1, but does not teach further comprising a spout configured to dispense fuel from the portable container, the spout being located near the bottom portion of the portable container such that a fuel-to-air ratio at the spout is too fuel rich for ignition.
Ouderkirk teaches comprising a spout (spout 20) configured to dispense fuel from the portable container (Ouderkirk, col. 4, lines 30-35), the spout being located near the bottom portion (Fig. 1) of the portable container (container 12) such that a fuel-to-air ratio at the spout is too fuel rich for ignition.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the spout of Ouderkirk with the fuel container as taught by Cray modified by Bussard to fill a fuel tank with the spout (Ouderkirk, col. 4, lines 30-35).
As to claim 9, Cray teaches a fuel container comprising: a container (fuel container 10) having a top portion (top of fuel container near handle in Fig. 1), a bottom portion (bottom of fuel container opposite handle in Fig. 1), and sidewalls (hollow tank body 12), the container defining a hollow interior for storing fuel (pg. 4, ¶ 0044); a neck (neck 22) extending from the top portion of the container (Fig. 2), a fill port (opening 24) configured to receive a fuel nozzle, the fill port being defined by the neck (neck 22); and a flame mitigation device (FMD) (flash suppressor 200) the neck, wherein the FMD is configured to allow the fuel nozzle to flexibly deform the FMD when passing through the FMD (pg. 6, ¶ 0059); and wherein the FMD flexibly constricts the fuel nozzle upon passing through the FMD to inhibit fuel from flowing back out of the fill port and to inhibit external debris from entering the interior of the container (pg. 6, ¶ 0059); but does not teach the neck comprising a bulge and a shelf molded into an interior of the neck; a flame mitigation device (FMD) comprising a bendable rim and a barrier extending inward of the bendable rim, both the bendable rim and the barrier being removably positioned below the bulge and above the shelf of the neck; a spout in fluid communication with the hollow interior of the container, the spout being rotatable between a retracted upright position and an extended downward position relative to the container, the spout being located proximate the bottom portion of the container.
Bussard teaches the neck comprising a bulge (top of annular interior groove 18) and a shelf (bottom of annular interior groove 18) molded into an interior of the neck (near the top of the opening 17); a flame mitigation device (FMD) (cover 13) comprising a bendable (Bussard, col. 2, lines 57-59) rim (outer rim of cover 13 located inside of the groove 18) and a barrier (inner area of cover not located in the groove 18) extending inward of the bendable rim (Fig. 1), both the bendable rim and the barrier being removably positioned below the bulge and above the shelf of the neck (Fig. 2).
Ouderkirk teaches a spout (spout 20) in fluid communication with the hollow interior of the container (Ouderkirk, col. 4, lines 30-35), the spout being rotatable between a retracted upright position (Fig. 10) and an extended downward position (Fig. 11) relative to the container, the spout being located proximate the bottom portion of the container (Fig. 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the groove and shelf of Bussard in the neck of Cray and to add the spout of Ouderkirk with the fuel container as taught by Cray to allow the FMD of Cray to be snap fit into the neck and in a fixed position (Bussard, col. 2, lines 55-57) and to fill a fuel tank with the spout (Ouderkirk, col. 4, lines 30-35).

9.	Claim(s) 11, 13, and 15-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Bussard in view of Cray.
As to claim 11, Bussard teaches a flame mitigation device (FMD) (cover 13) comprising: a bendable (Bussard, col. 2, lines 57-59) annular rim (outer rim of cover 13 located inside of the groove 18); and a plurality of bristles (tongues 20) extending inwardly from the bendable annular rim (Fig. 1), the plurality of bristles configured to converge to a central axis (Fig. 1) of the bendable annular rim to inhibit fuel from flowing through the bendable annular rim, wherein the bendable annular rim and the plurality of bristles are positionable below a bulge (top of annular interior groove 18) and above a shelf (bottom of annular interior groove 18) inside of a neck (near the top of the opening 17); but does not teach a fuel container neck.
Cray teaches a fuel container neck (neck 22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the neck of Cray with the cover of Bussard inserted to provide a fuel container with a flame mitigation device located proximate a container opening (Cray, pg. 2, ¶ 0014).
As to claim 13, Bussard modified by Cray teaches the FMD of claim 11, configured to be removably inserted into a fill port of a fuel container (Cray Fig. 12).
As to claim 15, Bussard modified by Cray teaches the FMD of claim 13 configured to allow a nozzle to pass through the bendable annular rim such that the plurality of bristles constrict the nozzle upon passing through the annular rim (Bussard, col. 2, line 66 - col. 3, line 6).
As to claim 16, Bussard modified by Cray teaches the FMD of claim 11, configured to operate with a fuel tank in a vehicle. The cover 13 of Bussard it taught to fit within a cylindrical neck and thus is capable of being used in the intended manner of being applied into the cylindrical neck of a fuel filler neck connected to a fuel tank in a vehicle.
It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987). Furthermore, if a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997).  
Additionally, see MPEP 2114(II):
II. MANNER OF OPERATING THE DEVICE DOES NOT DIFFERENTIATE APPARATUS CLAIM FROM THE PRIOR ART
"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was "for mixing flowing developer material" and the body of the claim recited "means for mixing ..., said mixing means being stationary and completely submerged in the developer material." The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer material. The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected.).
As to claim 17, Bussard teaches a flame mitigation device (FMD) (cover 13) comprising: a bendable (Bussard, col. 2, lines 57-59) rim (outer rim of cover 13 located inside of the groove 18); and a barrier comprising a plurality of sheets (tongues 20) extending inward of the bendable rim and layered over one another (Fig. 2), each sheet comprising converging slits that are offset from neighboring sheets (Fig. 2) to inhibit fuel from flowing through the flame mitigation device, wherein both the bendable rim and the plurality of sheets are positionable below a bulge (top of annular interior groove 18) and above a shelf (bottom of annular interior groove 18) inside of a neck (near the top of the opening 17); but does not teach a fuel container neck.
Cray teaches a fuel container neck (neck 22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the neck of Cray with the cover of Bussard inserted to provide a fuel container with a flame mitigation device located proximate a container opening (Cray, pg. 2, ¶ 0014).
As to claim 18, Bussard modified by Cray teaches the FMD of claim 17, the plurality of sheets (tongues 20) forming a barrier in the fill port but does not teach being disposed within a fill port of a fuel container.
Cray teaches the FMD (flash suppressor 50) being disposed (Fig. 12) within a fill port (opening 24) of a fuel container (fuel container 10) configured to be removably inserted (Fig. 12) into a fill port of a fuel container.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the fuel container of Cray holding the FMD of Bussard to allow for the fuel-air mixture to not support combustion (Cray, pg. 1, ¶ 0011).
As to claim 19, Bussard modified by Cray teaches the FMD of claim 17, wherein the plurality of sheets are configured to deform to allow passage of a nozzle and to rebound after removal of the nozzle (Bussard, col. 2, line 66 - col. 3, line 6).
As to claim 20, Bussard modified by Cray teaches the FMD of claim 18, wherein the FMD prevents a continuous stream of fuel being dispensed out of the fill port (Cray, pg. 4, ¶ 0044), as taught by Cray. 

10.	Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bussard in view of Cray further in view of Ouderkirk.
As to claim 14, Bussard modified by Cray teaches the FMD of claim 13, but does not teach wherein the fuel container comprises a spout to dispense fuel, the spout being separate from the fill port.
Ouderkirk wherein the fuel container (container 12) comprises a spout (spout 20) to dispense fuel, the spout being separate from the fill port (Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the spout of Ouderkirk with the fuel container as taught by Bussard modified by Cray to fill a fuel tank with the spout (Ouderkirk, col. 4, lines 30-35).
Response to Arguments
11.	Applicant’s arguments, see pages 9-15, filed 09/20/2022, with respect to the rejection(s) of claim(s) 1-20 under 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference.
Allowable Subject Matter
12.	Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.  A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure.  See MPEP 2163.06 and MPEP 714.02.  The ''disclosure'' includes the claims, the specification and the drawings.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON LYNN POOS whose telephone number is (571)270-7427. The examiner can normally be reached Mon-Thus 10-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe, Jr can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.L.P/Examiner, Art Unit 3733                                                                                                                                                                                                        

/JAMES N SMALLEY/Examiner, Art Unit 3733